DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previous objections to the claims have been withdrawn in light of the amendments to the claims. However, new claim objections have been made to claims 6, 15, and 17 in light of the amendments.
The rejections of claims 2 and 6-13 under 35 U.S.C. 112(b) have been withdrawn in light of the amendments.
Applicant’s arguments, see Remarks, filed 9/19/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered but are not persuasive. Pending claims 1-8, 10, and 12-20 remain rejection under 35 U.S.C. 101.
Applicant first argues that Examiner has not made a prima facie case for a rejection under 35 U.S.C. 101 because the Examiner did not properly identify one of the enumerated subgroupings of “certain methods of organizing human activity” recited by the claims, wherein the enumerated subgroupings are [i] fundamental economic principles or practices, [ii] commercial or legal interactions, and [iii] managing personal behavior or relationships. Examiner disagrees. On page 7 of the Non-Final Rejection, dated 6/17/22, under Step 2A – Prong 1 of the rejection under 35 U.S.C. 101, Examiner states that the claim recites the abstract idea of certain methods of organizing human activity, specifically enumerated subgrouping [iii], “(managing personal behavior or relationship between people, including social activities, teaching, and following rules or instructions)”, further citing MPEP 2106.04(a)(2)(II). 
Additionally, on page 6 of the Non-Final Rejection, also under Step 2A – Prong 1, Examiner described the claimed process as being comparable to a trainer providing training plan options and workout day options to a user, receiving selected training plan option(s) and workout day options, and generating a training curriculum/schedule for the user, or alternatively put, a trainer managing personal behavior or relationship between people including teaching and following rules or instructions. 
Applicant next argues that even if the claims recite a judicial exception, the claims are integrated into a practical application. Specifically, Applicant first argues that independent claims 1, 16, and 19 include limitations reflecting an improvement to the functioning of activity tracking systems. Examiner disagrees. The claims are directed to collecting and displaying information using generic wearable devices capable of monitoring user movement data and displaying information. Whether the information is displayed in a segmented bar, list, column, table, or the like, the analysis is the same – that is, the way that the information is presented is a design choice that does not integrate the abstract idea into a practical application. The style/look of the information presented does not change the content of the information presented to the user. Moreover, dynamically adjusting target ranges and values based on collected data (i.e., pace data) does not integrate the abstract idea into a practical application. For example, the limitation encompasses a coach observing a runner on a sideline with a stopwatch and instructing the runner to adjust their running in order to meet a specific goal. Utilizing a screen of a generic device to display this information does not integrate the abstract idea into a practical application. 
Second, Applicant argues that independent claim 16 also includes a specific collection of devices (a shoe, watch, and smartphone) and specific operations of each device during a workout (e.g., a segmented bar including specifically positioned values positioned on a screen wherein the target range and the associated upper value and lower value displayed on the screen [are dynamically adjusted] during the workout based on changes in the pace data) and therefore is patent eligible. Examiner disagrees. The combination of devices claimed are well-known and routinely used in the field of activity tracking. Moreover, the devices are used for their generic purposes (i.e., monitoring the user and/or displaying data). There is no indication that the devices, either alone or in combination, reflect any improvement to technology or the technological field (activity tracking systems). Rather, the claims describe the devices as tools to perform the abstract idea (managing personal behavior or relationship between people, including social activities, teaching, and following rules or instructions). Accordingly, these limitations do not integrate the abstract idea into a practical application, nor reflect an improvement to technology or the technological field (i.e., an inventive concept).	 Finally, Applicant argues that the claims are somewhat similar to the claims of Example 37 of the USPTO’s Eligibility Examples, as well as the claims of SiRF Technology, Inc. v. ITC (Fed. Cir. 2010). Examiner disagrees. For example, as Applicant stated, the claims of Example 37 were related to a specific manner of automatically displaying icons to the user by automatically moving the most used icons on a graphical user interface closer to a start icon. Moving icons (graphical representations of computer programs, files, or the like), a process that can only be done using a computer, is different from displaying data. 
For these reasons, pending claims 1-8, 10, and 12-20 are patent ineligible.
The rejections of pending claims 1-8, 10, 12-15, and 19-20 under 35 U.S.C. 103 have been withdrawn in light of the amendments to independent claims 1 and 19, requiring displaying cadence data for the user on a segmented bar and dynamically adjusting the target range and the associated upper value and lower values, associated with the cadence data, based on changes in pace data during the workout. Moreover, the rejection of dependent claim 18 has been withdrawn based on Applicant’s arguments (Remarks, p. 21). 
The rejections of pending claims 16-17 under 35 U.S.C. 103 are maintained, as presented below.
Applicant argues that Dibenedetto does not disclose an indicator of progress toward the workout goal including both an arced bar and a numerical value arranged within said arced bar. Applicant states that the pie chart of Dibenedetto is not the same as the disclosed arced bar and numerical value arranged within the arced bar. While Examiner agrees that a pie chart is not the same as an arced bar, Examiner disagrees with Applicant’s argument. The claimed limitations of a progress indicator, a numerical value, and filling in the progress indicator to indicate progress toward a workout goal are all disclosed in Dibenedetto ([0213]; Fig. 15B, #1534). Though the information is arranged differently in Dibenedetto (i.e., a numerical value above a pie chart that is filled in based on progress toward a goal) than as claimed, Dibenedetto still reads on the claim limitation. There is no indication that an arced bar with a numerical value arranged within the arced bar is quicker and more effective communication than the disclosed interface of Dibenedetto. Accordingly, the arrangement of the information as claimed does not offer any functionality, but rather, a mere design choice as to how information is displayed.  
Claim Objections
Claim 6 is objected to because of the following informality: “phone screen of the smartphone a screen of the watch” recited in ln. 3-4 should likely read “phone screen of the smartphone and a screen of the watch”. Appropriate correction is required.
Claim 15 is objected to because of the following informality: “one of the types of workouts” recited in ln. 4 should likely read “one of the plurality of different types of workouts” for consistency purposes and to avoid claim ambiguity. Appropriate correction is required.
Claim 17 is objected to because of the following informality: “a watch face of the watch” should likely read “[[a]] the watch face of the watch” due to its dependency on claim 16 which recites “a face of the watch” that displays information to the user (i.e., progress) in ln. 31-32. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the screen" in ln. 34-35. There is insufficient antecedent basis for this limitation in the claim. A suggested amendment is as follows: “the face of the watch” or “the watch face”. 
Claim 16 further recites “a numerical value arranged within said arced bar”. It is unclear whether the numerical value is associated with the goal, an elapsed workout duration, or both (i.e., Specification, [0064-0065]; Figs. 11-12, where Fig. 11 depicts two numerical values showing a time remaining to reach the workout goal and a total time elapsed for the workout, and where Fig. 12 depicts two numerical values depicting a total distance traversed for the workout and a total duration of the workout). Accordingly, the claim is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea (organizing human activity) without significantly more.
Regarding independent claim 1:
[Step 1] Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. 101.
[Step 2A – Prong 1] The claim recites, in part, a method of providing workout training for a user of an activity tracking system including a sensor (with which the user is operably engaged), the method comprising: displaying a plurality of training plan options to the user; receiving a selected training plan option from the user; displaying workout day options to the user; receiving selected workout day options form the user; generating a training schedule for the user based on the selected training plan and selected workout day options; displaying one or more reminders, each of the reminders including an option to accept or reject the workout; when the user selects the option to accept the workout, displaying the workout goal associated with the scheduled workout to the user, receiving workout data from the sensor during the workout and displaying the workout data, adjusting the workout data, determining progress toward the workout goal based on the received workout data, and displaying an indicator of progress toward the workout goal to the user; and when the user reaches the workout goal, indicating the user has reached the workout goal for the workout. The bolded limitations encompass insignificant extra-solution activity (data gathering and data transmission/display), as explained further in Step 2A – Prong 2, while the claim as a whole recites a method of organizing human activity. That is, the claimed invention recites a method for scheduling a plurality of types of workout options for a user, and monitoring and evaluating performance of the user performing at least one of a selected training plan option for the scheduled date, wherein the evaluation comprises adjusting workout data (i.e., cadence data target range and upper and lower values) and determining progress made towards a workout goal (i.e., completion of the selected training plan option). This process is comparable to a trainer providing training plan options and workout day options to a user, receiving selected training plan option(s) and workout day options, and generating a training curriculum/schedule for the user over a certain period of time (i.e., 6 weeks, 6 months, etc.), wherein reminders may include telephone calls from the trainer reminding the user of upcoming workouts. Further, the claimed recitations amount to no more than a trainer monitoring a user performing a workout (i.e., visually and/or with the help of an activity tracking system device with which the user is operably engaged), evaluating user performance and progress, and providing feedback regarding the observed user performance and progress back to the user. For example, the limitation “dynamically adjusting the target range and the associated upper and lower value…during the workout based on changes in the pace data during the workout” encompasses a coach observing a runner on a sideline with a stopwatch and instructing the runner to adjust their running in order to meet a specific goal. Utilizing a screen of a generic device to display this information does not integrate the abstract idea into a practical application, nor provide significantly more (i.e., an inventive concept), as discussed in Steps 2A – Prong 2 and 2B. 
Accordingly, the claim recites an abstract idea (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). See MPEP 2106.04(a)(2)(II).
[Step 2A – Prong 2] The judicial exception is not integrated into a practical application. The additional claimed limitations of receiving workout data from a sensor of an activity tracking system during the workout, as well as displaying data to the user and receiving user input via a screen of the at least one personal electronic device recite insignificant pre-solution activity (data gathering, transmission, and display) which do not integrate the judicial exception into a practical application. Specifically, the amended limitation of displaying cadence data for the user on a segmented bar on a screen, wherein the segmented bar is segmented into three sections separated by a first and second indicia, and wherein a first portion of the segmented bar is associated with cadence data that is within a target range, a second portion of the segmented bar is associated with cadence data that is below the target range, and a third portion is associated with cadence data that is above the target range, encompasses insignificant pre-solution activity (displaying data), which the courts have found to not integrate an abstract idea into a practical application. See MPEP 2106.05(g).
Additionally, the activity tracking system, the at least one personal electronic device, and the screen of the at least one personal electronic device are recited at a high-level of generality (Specification, [0032], where the activity tracking system includes at least one activity monitoring device; [0035]; [0044], where the at least one personal electronic device may include a smartwatch or smartphone; i.e., Figs. 5-18, where a screen of an at least one personal electronic device is used to present information) such that they amount to no more than mere instructions to apply the exception using a generic computing device and/or a device with which the user is operably engaged. Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
[Step 2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than insignificant extra-solution activity and generic computer components, which cannot further provide an inventive concept. For example, the displaying and receiving of data (i.e., training plan option(s), workout day options, workout data) are merely insignificant extra-solution activity (data transmission/display and data gathering) that do not meaningfully limit the claim. Moreover, the additional elements of an activity tracking system, at least one personal electronic device, and a screen are recited at a high-level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic computer components performing their well-known functions, and/or to use the generic computer components as tools to perform the abstract idea. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Further, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claim is not patent eligible. Claims 16 and 19 are rejected for similar reasoning. 
The dependent claims depend on independent claims 1, 16, and 19 and include all of the limitations of the independent claims. Therefore, the dependent claims recite the same abstract ideas as the independent claims. The dependent claims recite additional limitations regarding the plurality of types of workout options and workout day options and the display of the data to the user. There is no indication that the combination of elements improves the functioning of a computer or any other technology. Therefore, the aforementioned claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	For these reasons, claims 1-8, 10, and 12-20 are patent ineligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dibenedetto et al. (hereinafter “Dibenedetto”) (U.S. Pub. No. 2009/0047645 A1) in view of Johnson et al. (hereinafter “Johnson”) (U.S. Pub. No. 2018/0336530 A1).
Regarding claim 16, Dibenedetto discloses an activity tracking system ([0006], a sports electronic training system for monitoring a user’s performance) comprising: a shoe configured to generate activity data and transmit the activity data (Figs. 2A, 6A-6B; [0066]; [0069]); and 
at least one personal electronic device configured to receive the activity data from the shoe (Fig. 2A; [0107]; [0127]; [0133], where data is periodically transmitted to a portable electronic processing device during a workout from the shoe/motion monitor), the at least one personal electronic device including at least a smartphone and a watch (Fig. 2A; [0065]; [0069]; [0093-0094]; [0099]), each personal electronic device including a memory configured to store the received activity data (Fig. 3A; [0092]; [0099]; [0101]), a data processor in communication with the memory (Fig. 3A; [0099-0100]), and a display in communication with the data processor (Fig. 3A; [0099]; [0103]), the at least one personal electronic device being configured to: 
present a plurality of training plan options to a user via the display of the at least one personal electronic device ([0063-0065]; [0069]; [0093-0094]; [0099]; [0195-0196]; Fig. 1, #102, 110; Fig. 14A, where a list of workouts are displayed via a portable electronic processing device, and wherein a first and second portable electronic processing device may be used, wherein the portable electronic processing device may be worn on the user’s arm (i.e., a watch) and/or carried in their backpack (i.e., mobile phone)), each of the training plan options associated with a different user goal ([0208]; [0214-0216], where workout parameters include goals, such as a stride rate goal, a pace rate goal, a distance goal, etc.; Fig. 22, display view 2220, where the name of the workout and the goals of the workout are shown) and including a plurality of different types of workouts to be performed during a training period ([0179], where the workout is a “workout routine”; Fig. 37, where a workout routine for a 24-hour training period, Saturday, includes two five mile runs);
receive a selected training plan option from the user via the display ([0195-0196], where a list of workouts is displayed and the user can select a workout from the options presented); - 56 -2055-0279 (1185245-NP-CF-US) 
generate a training schedule for the user based on the selected training plan option and the selected workout day options (Fig. 37), wherein the training schedule includes scheduled workout days, one of the plurality of different types of workouts for each scheduled workout day, and a workout goal associated with each scheduled workout day (Fig. 37, 3704, 3706, wherein the main display area depicts a calendar comprising scheduled workout days including one of the types of workouts for each scheduled workout day, such as a “5 miler” or a “lunch run”, and further, wherein a footer of the training schedule includes a goals display view to display specific goals for workouts); 
when the user selects the option to accept the workout on a scheduled workout day, present the workout goal associated with the scheduled workout to the user on the display of the at least one personal electronic device ([0245]; [0247], where, once the user selects to assign/accept a workout option, a display view 2202 appears, wherein the user can see the goals of the workout in field 2204 at display view 2202), receive workout data from the shoe during the workout ([0254], where data from monitors/sensors may be received by the portable electronic processing decide during a workout), determine progress toward the workout goal based on the received workout data, and present the progress toward the workout goal to the user on the display during the workout (Figs. 15C, where indicators are presented on the screen to show progress towards a goal; [0116]; [0176]; [0213]; [0315] where performance and/or feedback information may be provided to a user during a workout, and further where a display view includes a goal tracker which displays a user’s completed scheduled workouts, an indication about whether the individual is meeting the specified goals for the completed workouts, and the like); 
display an indicator of progress toward the workout goal to the user on a face of the watch during the workout (Figs. 15C, where indicators are presented on the screen to show progress towards a goal; [0116]; [0176]; [0213]; [0315] where performance and/or feedback information may be provided to a user during a workout, and further where a display view includes a goal tracker which displays a user’s completed scheduled workouts, an indication about whether the individual is meeting the specified goals for the completed workouts, and the like); 
move an amount of fill within the arced bar to indicate progress toward the workout goal, wherein the arced bar is completely filled when the user has reached the goal for the workout (Fig. 15B, 1534; [0213], where an elapsed time and a workout distance goal are displayed on the portable electronic processing device, and wherein the distance goal, shown as an arced bar, or pie chart, is filled-in in proportion to how much of the distance goal has been achieved); and
when the user reaches the workout goal, indicating on the display that the user has reached the goal for the workout (Fig. 15C; [0218], where a display is used to depict completion of a goal, such as a depiction of a completely filled-in pie chart).
While Dibenedetto does not expressly disclose wherein said indicator of progress includes both an arced bar and a numerical value arranged within said arced bar, said limitations are merely a design choice for displaying the same data (i.e., progress toward a goal). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to present the progress indicator and numerical value (elapsed time) of Dibenedetto ([0213]; Fig. 15B, #1534) in the form of an arced bar with the numerical value arranged within said arced bar as a style choice. 
Moreover, Dibenedetto does not disclose the portable electronic processing device configured to present one or more reminders to the user on the display on each of the scheduled workout days, each of the reminders including an option to accept or reject the workout. However, Johnson teaches displaying one or more reminders according to a user schedule on the screen of a portable electronic device (i.e., smartphone) (Fig. 3; [0030]; [0061]) and providing the user the option to accept, snooze for later, or dismiss for another day, a scheduled health task ([0063]). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reminders as taught by Johnson into the invention of Dibenedetto, which stores a calendar comprising a user’s workout schedule, to remind the user of upcoming workouts and to give the user the option of accepting or rejecting the workout based on their specific condition/soreness/etc. 

Regarding claim 17, Dibenedetto discloses wherein the plurality of training plan options are presented to the user on a screen of the smartphone ([0072]; [0076]; where a cell phone/mobile phone is used to display the training plan options of the sports operating mode disclosed in Figs. 13-33), and wherein progress toward the workout goal is presented to the user on the watch face ([0069]; Fig. 15C, where the portable electronic processing device is a device such as a watch, and wherein indicators are presented on a screen of the portable electronic processing device to show progress towards a goal; [0116]; [0176]; [0315] where performance and/or feedback information may be provided to a user during a workout, and further where a display view includes a goal tracker which displays a user’s completed scheduled workouts, an indication about whether the individual is meeting the specified goals for the completed workouts, and the like).
While Dibenedetto does not explicitly disclose reminders presented on a watch face/screen of the personal electronic device/portable electronic processing device, Johnson teaches that limitation (Fig. 3; [0028]; [0030]; [0042]; [0061], where one or more reminders are displayed according to a user schedule on a screen of a portable electronic device, wherein the device may include a watch). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reminders as taught by Johnson into the invention of Dibenedetto, which stores a calendar comprising a user’s workout schedule, to remind and prepare the user for upcoming workouts.
Examiner Notes
No prior art is currently provided for claims 1-8, 10, 12-15, and 18-20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2008/0096726 A1 (Riley et al.) – where a progress indicator (bar) depicts a current workout activity and the degree to which the activity has been completed, wherein the completion information is depicted within said progress indicator (bar) (Fig. 10; [0092]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715